Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered March 13, 1995, convicting him of burglary in the third degree and resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly determined that the defendant’s statement was admissible at trial. There is no merit to the defendant’s contention that the police officer’s testimony at the hearing was incredible.
Contrary to the defendant’s further contention, the trial court did not improvidently exercise its discretion in its Sandoval ruling (see, People v Sandoval, 34 NY2d 371). O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur. .